                  Case 20-10691       Doc 149      Filed 10/29/20     Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

                                               )
In re:                                         )
                                               )
Zachair, Ltd.,                                 )       Case No.: 20-10691-TJC
                                               )
                        Debtor.                )       Chapter 11
                                               )

                 DEBTOR’S RESPONSE TO MOTION FOR JUDICIAL VIEW

         Zachair, Ltd. (the “Debtor”), the debtor and debtor in possession in the above captioned

case, hereby files this limited objection (the “Limited Objection”) to the Motion for Judicial

View (the “Motion”) [Docket No. 137] filed by Sandy Spring Bank (“Sandy Spring”) filed in

connection with the Debtor’s pending motion to approve debtor-in-possession financing (the

“DIP Motion”) [Docket No. 107]. The Motion requests that the Court travel to and view in

person the Debtor’s real property (the “Property”). As set forth below, the Debtor does not

oppose the concept of the Court viewing the property. However, the personal viewing of the

property is not essential, and Sandy Spring’s request is untimely.

         1.      The Motion is untimely. The hearing on the Debtor’s DIP Motion is scheduled to

begin in eight days, on November 5, 2020. Sandy Spring has been aware of the allegations

regarding the quantity of surcharged dirt on the Property since the beginning of this case. It

could have filed this Motion at any time following the filing of the Debtor’s DIP Motion on

September 8, 2020. It did not. Now, eight days from trial, Sandy Spring requests that the Court

and the other parties to this case should visit and view the Property in person. The request does

not account for the short time remaining, the need for the parties and counsel to complete

preparation for trial, or the burden that the tardy request places on the Court and the parties.

Time is short to arrange a view of the property before trial.
                 Case 20-10691        Doc 149      Filed 10/29/20     Page 2 of 4




       2.      Additionally, the Debtor believes that a “judicial view” of the Property is not

necessary, particularly under the current time constraints. Viewing the property is unlikely to

materially assist the Court in deciding the DIP Motion. Sandy Spring seeks to portray the

Property as containing a “mountain range” of dirt. The Debtor of course disagrees with Sandy

Spring’s hyperbolic characterizations in the Motion. But viewing the Property in person will not

answer the fundamental questions raised by Sandy Spring’s allegations: First, a view will reveal

nothing regarding the quality of the fill on site. Second, a view will not inform the Court

regarding the materiality of the quantity of fill dirt. Third, a view will not illuminate the options

that are available to the Debtor and/or a purchaser of the property with respect to grading or

other disposition of any fill that is determined to be excessive. Assessing the impact of the dirt

on the Property is a complex task best explained by experts.

       3.      The options with respect to the dirt are not binary as Sandy Spring suggests. The

question is not simply whether it can be left in place as-is or whether it needs to be trucked off

site to another location at great expense. Other feasible options exist, including moving the dirt

to low-lying areas of the Property, mining the airport runway and depositing any excess dirt in

the resulting cavities, re-grading the property pursuant to an approved development plan, or a

combination of the foregoing. But again, a simple viewing of the Property will not materially

assist the Court in understanding these options.

       4.      The Debtor took the deposition of Eliot Powell yesterday afternoon. Mr. Powell

is the sole expert witness identified by Sandy Spring Bank. We learned from Mr. Powell that his

associate toured a portion of the Property on October 6, 2020, and Mr. Powell entered the

Property on October 26, 2020. Mr. Powell admitted that their entry onto the Property was

without any permission. The Debtor was unaware of, and did not provide consent to their



                                                   2
                 Case 20-10691        Doc 149      Filed 10/29/20      Page 3 of 4




entering the Property, which clearly violated F. R. Civ. P. 34, and may have violated law. But in

any event, Mr. Powell’s report contains photographs of the Property. Mr. Powell acknowledged

during his deposition that the photographs have no bearing on the opinions in his report. But the

photographs may be useful to the Court and the Debtor does not object to those photographs

being presented into evidence.

       5.      The Motion, taken in conjunction with Sandy Spring’s similarly late-filed Motion

for Extension of Scheduling Order [Docket No. 138], appears to be part of a strategy by Sandy

Spring to seek a further delay the hearing on the DIP Motion. By lodging these several late

requests, Sandy Spring is setting the stage to declare that it is not possible to accomplish all of

these self-imposed tasks prior to the scheduled trial date and therefore to accordingly seek

another extension of the trial. The Debtor does not oppose Sandy Spring’s request that the Court

view the Property if the Court believes that doing so would assist in its consideration of the DIP

Motion. But any such review of the Property should not be grounds to delay the trial date, which

already has been rescheduled twice.

Dated: October 29, 2020                                Respectfully submitted,

                                                       ZACHAIR, LTD.

                                                       /s/ Bradford F. Englander
                                                       Bradford F. Englander, Esq., Bar No. 11951
                                                       David W. Gaffey, Esq. (admitted pro
                                                       hac vice)
                                                       3190 Fairview Park Drive, Suite 800
                                                       Falls Church, Virginia 22042
                                                       Telephone: (703) 280-9081
                                                       Facsimile: (703) 280-3370
                                                       Email: benglander@wtplaw.com
                                                               dgaffey@wtplaw.com

                                                       Counsel for the Debtor




                                                  3
                Case 20-10691       Doc 149     Filed 10/29/20    Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on October 29, 2020, I reviewed the Court’s CM/ECF system and it
reports that an electronic copy of the foregoing document will be served electronically by the
Court’s CM/ECF system on the following parties:

      Bradford F. Englander benglander@wtplaw.com, rodom@wtplaw.com
      Nancy D. Greene ndg@ndglaw.com
      Bruce W. Henry bwh@henrylaw.com,
       kmo@henrylaw.com;jtm@henrylaw.com;mbp@henrylaw.com
      Patrick J. Kearney pkearney@sgrwlaw.com, jnam@sgrwlaw.com
      Nicole C. Kenworthy bdept@mrrlaw.net
      Michael J. Klima bankruptcy@peroutkalaw.com
      Michael J. Lichtenstein mjl@shulmanrogers.com, tlockwood@shulmanrogers.com
      Jeffery Thomas Martin jtm@henrylaw.com, mbp@henrylaw.com
      M. Evan Meyers bdept@mrrlaw.net
      L. Jeanette Rice Jeanette.Rice@usdoj.gov, USTPRegion04.GB.ECF@USDOJ.GOV
      Jeffrey L. Tarkenton Jeffrey.tarkenton@wbd-us.com, karla.radtke@wbd-
       us.com,pascal.naples@wbd-us.com,morgan.patterson@wbd-
       us.com,matthew.ward@wbd-us.com
      US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV
      Jacob Christian Zweig jzweig@evanspetree.com, crecord@evanspetree.com

                                                   /s/ David Gaffey
                                                   Counsel




                                               4
